UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (Date of earliest event reported): January 14, 2008 0-32923 (Commission file number) FINANCIAL MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 33-0198542 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2355 Main Street, Suite 120 Irvine, CA 92614 (949) 486-3990 (Address of principal executive offices) (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events Item 8.01Issuance of Press release On January 11, 2008, the Registrant issued a press release wherein the Chairman and Chief Executive Officer addressed shareholders. The press release announced key milestones the Company achieved in calendar 2007, and strategic and operational goals the company hopes to achieve in 2008. A copy of the press release is attached to this Report as Exhibit 99.1, and incorporated herein by reference. Section 9Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit 99.1Press Release dated January 14, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Financial Media Group, Inc. Date: January 14, 2008 /s/ ALBERT AIMERS Albert Aimers Chief Executive Officer - 2 -
